Exhibit 10.36
Execution Copy (w/ NC)
Class B Common Units
EMPLOYEE EQUITY AGREEMENT
This EMPLOYEE EQUITY AGREEMENT (this “Agreement”) is made as of March 10, 2011
by and between Communications Infrastructure Investments, LLC, a Delaware
limited liability company (the “Company”), and David Howson (“Employee”). Unless
otherwise provided in this Agreement, capitalized terms used herein shall have
the meanings set forth in Section 9 hereof.
WHEREAS, the Company desires to issue to Employee Five Hundred Thousand
(500,000) of the Company’s Class B Common Units in consideration of certain
services rendered by Employee to one or more of the Company’s subsidiaries, upon
the terms and subject to the conditions set forth herein and in the LLC
Agreement. The parties also agree to revoke and terminate the Employee Equity
Agreements dated May 27, 2010 which covered 500,000 Class B Common Units and
300,000 Class C Common Units.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1. Issuance.
(a) Upon the terms and subject to the conditions of this Agreement and the LLC
Agreement, on the date of this Agreement, the Company will issue to Employee, in
consideration of certain services rendered by Employee to the Company, Five
Hundred Thousand (500,000) of the Company’s Class B Common Units (the “Employee
Units”). Common Unit Threshold B related to such Employee Units shall be
$15,000,000.00. Such Employee Units shall receive distributions from the Company
pursuant to the LLC Agreement when the aggregate distributions previously made
with respect to Issued Common Units pursuant to the LLC Agreement are equal to
or greater than such Common Unit Threshold B.
(b) The Employee Units are being issued as profits interests for federal income
tax purposes pursuant to Revenue Procedures 93-27 and 2001-43 (or pursuant to
any subsequent authority) and notwithstanding anything to the contrary in this
Agreement or the LLC Agreement, any allocation or distribution pursuant to the
LLC Agreement with respect to the Employee Units issued pursuant to this
Agreement shall be adjusted to the extent necessary so that such Employee Units
shall be treated as profits interests for federal income tax purposes.
Section 2. Closing Conditions. The obligation of the Company to consummate the
transactions contemplated hereby and issue Employee Units hereunder is subject
to Employee’s execution and delivery of (i) a counterpart signature to the LLC
Agreement and (ii) a Non Disclosure and Developments Agreement.
Section 3. Representations and Warranties of Employee. In connection with the
issuance of the Employee Units hereunder, Employee represents and warrants to
the Company as of the date hereof as follows:

 

 



--------------------------------------------------------------------------------



 



(a) Employee has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the Employee Units. Employee has
reviewed, or has had an opportunity to review a copy of the LLC Agreement.
(b) Each of this Agreement and the LLC Agreement constitutes the legal, valid
and binding obligation of Employee, enforceable against Employee in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and limitations on the availability of equitable remedies, and the
execution, delivery, and performance of this Agreement and the LLC Agreement by
Employee does not and will not conflict with, violate, or cause a breach of any
agreement, contract, or instrument to which Employee is a party or any judgment,
order, or decree to which Employee is subject.
(c) As a condition precedent to the issuance of the Employee Units pursuant to
this Agreement, Employee shall execute and deliver to the Company and the
Internal Revenue Service (the “IRS”) a timely, valid election under Section
83(b) of the Code (the “83(b) Election”). Employee understands that under
Section 83(b) of the Code, the Treasury regulations promulgated thereunder, and
certain IRS administrative announcements (including Revenue Procedures 93-27 and
2001-43), in the absence of an effective election under Section 83(b) of the
Code, the excess of the fair market value of the Employee Units on the date on
which any forfeiture restrictions applicable to such Employee Units lapse over
the price paid for such units is reportable as ordinary income at that time. For
this purpose, the term “forfeiture restrictions” means the restrictions on
transferability, the repurchase and forfeiture provisions and the vesting
conditions imposed under Section 5 and Section 6 hereof. Employee understands
that (i) in making the 83(b) Election, Employee may be taxed at the time the
Employee Units are acquired hereunder to the extent the fair market value of the
Employee Units exceeds the purchase price for such units and (ii) in order to be
effective, the 83(b) Election must be filed with the IRS within thirty (30) days
after the date upon which the Employee Units were issued to Employee hereunder.
Employee hereby acknowledges that: (x) the foregoing description of the tax
consequences of the 83(b) Election is not intended to be complete and, among
other things, does not describe state, local or foreign income and other tax
consequences; (y) none of the Company, the Investor Members or any of the their
respective affiliates, officers, employees, agents or representatives (each, a
“Related Person”) has provided or is providing Employee with tax advice
regarding the 83(b) Election or any other matter, and the Company and the
Investor Members have urged Employee to consult Employee’s own tax advisor with
respect to income taxation consequences of purchasing, holding and disposing of
the Employee Units; and (z) none of the Company, the Investor Members or any
Related Person has advised Employee to rely on any determination by it or its
representatives as to the fair market value specified in the 83(b) Election and
will have no liability to Employee if the actual fair market value of the
Employee Units on the date hereof exceeds the amount specified in the 83(b)
Election.
(d) None of the Company, the Investor Members or any Related Person has made any
representation or warranty, express or implied, as to the future performance of
the Company or the present or future value of the Employee Units to be purchased
by Employee. Employee further acknowledges that: (i) all forecasts, projections
or illustrations of amounts that might be realized as a result of Employee’s
purchase of the Employee Units that the Company, the Investor Members or a
Related Person shared with Employee (collectively, “Illustrations”), if any,
were purely hypothetical; (ii) none of the Company, the Investor Members or any
Related Person intended for Employee to rely upon such Illustrations in the
process of making an investment decision, and (iii) Employee has not relied on
such Illustrations in the process of making an investment decision.

 

2



--------------------------------------------------------------------------------



 



Section 4. Representations and Warranties of the Company. In connection with the
issuance of the Employee Units hereunder, the Company represents and warrants to
Employee as of the date hereof as follows:
(a) Organization, Limited Liability Company Power. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Company possesses all requisite limited
liability company power and authority necessary to own and operate its
properties, to carry on its businesses as presently conducted and to carry out
the transactions contemplated by this Agreement.
(b) Employee Units Duly Issued. When issued pursuant to this Agreement, all of
the Employee Units will be duly authorized, validly issued and will have been
issued by the Company in compliance with applicable federal and state securities
laws.
(c) Authorization; No Breach; Consents. The execution, delivery and performance
by the Company or its officers of this Agreement and the LLC Agreement and the
offer, sale and issuance of the Employee Units hereunder have been duly
authorized by the Company. Each of this Agreement and the LLC Agreement
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and limitations on the availability of equitable
remedies.
Section 5. Vesting. The Employee Units issued to Employee pursuant to this
Agreement will “vest” as provided in this Section 5. The provisions of this
Section 5 will be in all respects subject to the provisions of Section 6 below.
(a) General. The vesting start date is May 27, 2010 (the “Vesting Start Date”).
The issuance date is March 10, 2011 (the “Issuance Date”). The vesting end date
is May 27, 2014 (the “Vesting End Date”). Subject to Section 5(b) below, (i) on
May 27, 2011 (the “First Vesting Date”), 125,000 Employee Units of the Employee
Units acquired by Employee hereunder shall vest and become Vested Units and
(ii) thereafter, on a monthly basis measured from the First Vesting Date through
the Vesting End Date, a number of Employee Units equal to 1/48 of the aggregate
number of Employee Units acquired by Employee hereunder shall vest and become
Vested Units; provided that all of the Employee Units will immediately vest and
become Vested Units five months after the consummation of a Sale of the Company
if Employee has remained continuously employed by the Company or any Subsidiary
of the Company from the date hereof through the such Sale of the Company is
consummated and such Employee does not voluntarily terminate such Employee’s
employment with the Company prior to the date five-months after the consummation
of the Sale of the Company and (A) all of the consideration paid in respect of
such Sale of the Company consists of cash or Marketable Securities, (B) the
consideration paid in respect of such Sale of the Company is not all cash or
Marketable Securities and the Board determines in the Board’s sole discretion
that the Sale of the Company constituted a Management Control Acquisition or
(C) the Board determines in the Board’s sole discretion that the Employee Units
shall immediately vest and become Vested Units. As of any date, the term “Vested
Units” means the Employee Units that have vested as of such date pursuant to
this Section 5 and the term “Unvested Units” means the Employee Units that are
not Vested Units as of such date.

 

3



--------------------------------------------------------------------------------



 



(b) Termination of Vesting. Notwithstanding Sections 5(a) above, if Employee
ceases to be employed by the Company or any of its Subsidiaries prior to a Sale
of the Company, then vesting will cease, with the effect that from and after the
date of such cessation the number of the Employee Units issued to Employee
pursuant to Section 1 above that will be Vested Units will be the number of such
units that constitute Vested Units as determined pursuant to Section 5(a) above
as of the date such employment ceased, whether or not a Sale of the Company
occurs thereafter.
(c) Transfer. Employee may transfer Vested Units or Unvested Units only in
accordance with the LLC Agreement and Section 10(b) below. Furthermore, Employee
may not agree to offer or sell, grant any call option with respect to, pledge,
hypothecate, borrow against, grant a lien, security interest or other
encumbrance in or on, dispose of or enter into any swap or derivative
transaction with respect to any Vested Unit or Unvested Unit or any interest
therein without the prior written consent of the Board. Any attempted or
purported transfer, sale, grant, pledge, hypothecation or other agreement in
violation of this Agreement shall be void ab initio.
(d) Rights as a Member. Employee shall be the record owner of the Employee Units
until or unless such Employee Units are forfeited or repurchased pursuant to
Section 6 below or transferred in accordance with the terms of the LLC
Agreement, and as record owner shall be entitled to all rights granted to owners
of Common Units.
Section 6. Repurchase and Forfeiture of Units.
(a) Repurchase Option. If Employee ceases to be employed by the Company or any
of its Subsidiaries (the “Termination” of Employee), the Unvested Units shall
automatically, and without any action on the part of the Company, be forfeited
and cease to exist as of the date of the Termination, and the Vested Units shall
either (i) if such Termination was by the Company for subjection (iv) of the
definition of Cause set forth in Section 9 herein, be, automatically, and
without any action on the part of the Company, forfeited and cease to exist as
of the date of the Termination (ii) if such Termination was by the Company for
subjection (i), (ii) or (iii) of the definition of Cause set forth in Section 9
herein, be subject to repurchase by the Company (or its nominee) pursuant to the
terms and conditions set forth in this Section 6, or (iii) if such Termination
was for any reason other than a Termination by the Company for Cause, be
retained by Employee.
(b) Purchase Price. The purchase price for each Vested Unit shall be the Fair
Market Value (as defined below) for such unit as of the date of the Termination.
The “Fair Market Value” of any Vested Unit on any date means the amount that
would be distributed to the owner of such Vested Unit if the Company were to
sell all of its assets for their fair market value, pay its indebtedness and
other obligations, and distribute all remaining cash to the Members in accorance
with the provisions of the liquidating provisions of the LLC Agreement, all as
determined in good faith by the Board.

 

4



--------------------------------------------------------------------------------



 



(c) Repurchase Procedures. The Company (or its nominee) may elect to purchase
all or any portion of the Vested Units by delivering written notice (the
“Repurchase Notice”) to the holder or holders of such Vested Units within
90 days following the last day of the Employment Period. The Repurchase Notice
shall set forth the number of Vested Units to be acquired from each holder of
Employee Units, the aggregate consideration to be paid for such Vested Units and
the time and place for the closing of the transaction. At any time prior to the
closing of such transaction, the Company may rescind the Repurchase Notice for
any reason (including for no reason at all) without liability to the holders of
Employee Units. The Vested Units to be repurchased by the Company shall first be
satisfied to the extent possible from the Employee Units held by Employee at the
time of delivery of the Repurchase Notice. If the number of Vested Units then
held by Employee is less than the total number of Vested Units that the Company
has elected to purchase, the Company shall purchase the remaining Vested Units
to be purchased from the other holder(s) of Employee Units under this Agreement,
pro rata according to the number of Vested Units held by such other holder(s) at
the time of delivery of such Repurchase Notice (determined as close as
practicable to the nearest whole units).
(d) Closing of Repurchase. The closing of the purchase of such Employee Units
pursuant to Sections 6(c) above shall take place on the date designated by the
Company in the Repurchase Notice. The Company (or its nominee) shall pay for
such Employee Units to be purchased by delivery, at the sole option of the
Company, of either (i) a check or wire transfer of immediately available funds
or (ii) an unsecured promissory note in form and substance reasonably acceptable
to the Board and Employee; provided that such promissory note shall (A) accrue
interest at the then Applicable Federal Rate as published by the Internal
Revenue Service, (B) have a stated maturity of five years, (C) provide that the
principal and all accrued interest thereon shall be due and payable in arrears
at maturity, (D) allow for voluntary prepayments of principal and interest
without penalty or premium and (E) be subordinated to any indebtedness for
borrowed money of the Company and its Subsidiaries. In connection with the
purchase of Employee Units hereunder, the Company shall be entitled to receive
customary representations and warranties from the sellers regarding such sale of
units (including representations and warranties regarding good title to such
units, free and clear of any liens or encumbrances).
(e) Termination of Repurchase Option. The right of the Company to repurchase
Employee Units pursuant to this Section 6 shall terminate upon the first to
occur of a Sale of the Company or a Qualified Public Offering.
Section 7. Non-Compete. Employee hereby agrees that during Employee’s employment
and for a period of one year after Employee’s Termination, Employee will not
directly or indirectly engage or participate in (whether as an employee,
consultant, proprietor, partner, director or otherwise) any position (i) of a
business development/mergers and acquisitions nature, with any person, firm,
corporation or business that engages in owning or operating fiber networks in
the United States, or (ii) a sales, sales management, or sales engineering
nature if such position involves products or services similar to the Company’s
being sold to one or more of the Company’s top 50 customers. Notwithstanding the
foregoing, this Section 7 shall not apply (i) in any case where the Termination
of Employee by the Company was not for Cause, (ii) at any time after July 31,
2012 or (iii) at any time after 5 months after the Sale of Company shall have
been consummated. For avoidance of doubt, this Section 7 will apply in any case
where the Employee voluntarily terminates their employment with the Company or
where the Employee is terminated with Cause.

 

5



--------------------------------------------------------------------------------



 



Section 8. Withholding. If the Company or any of its subsidiaries determines in
their sole discretion that they are or could be obligated to withhold any tax in
connection with the issuance of Employee Units, or in connection with the
transfer of, or the lapse of restrictions on, the Employee Units, the Company,
or the applicable subsidiary, may, in its discretion, withhold the appropriate
amount of tax in cash from the Employee’s wages or other remuneration. The
Employee further agrees that, if the Company or the applicable subsidiary does
not withhold an amount sufficient to satisfy the withholding obligation of the
Company or the subsidiary, the Employee will on demand reimburse the Company or
the subsidiary in cash for the amount underwithheld.
Section 9. Definitions.
“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).
“Board” means the board of managers of the Company.
“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in the State of Colorado.
“Cause” means (i) any continued or repeated absence from the Company, unless
such absence is (A) in compliance with Company policy or approved or excused by
the Board or (B) is the result of Employee’s permitted vacation, illness,
disability or incapacity, (ii) use of illegal drugs by Employee or repeated
public drunkenness or commission by Employee of any act of moral turpitude,
(iii) conviction of, or a plea of guilty or no contest or similar plea with
respect to, a felony (other than a driving-related offense, including
alcohol-related driving offenses) or (iv) the commission by Employee of an act
of fraud or embezzlement.
“Common Unit Threshold B” has the meaning set forth in the LLC Agreement.
“Common Units” has the meaning set forth in the LLC Agreement.
“Code” means the United States Internal Revenue Code of 1986, as in effect from
time to time.
“Employment Period” means the period beginning on the date hereof and ending on
the day on which Employee ceases to be employed by the Company or any of its
Subsidiaries.
“Investor Members” has the meaning set forth in the LLC Agreement.

 

6



--------------------------------------------------------------------------------



 



“Issued Common Units” has the meaning set forth in the LLC Agreement.
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Operating Agreement of Communications Infrastructure Investments, LLC, dated as
of February 9, 2009, as in effect from time to time.
“Management Control Acquisition” means a Sale of the Company with respect to
which (i) immediately prior to such Sale of the Company, Dan Caruso is serving
the Company as Chief Executive Officer and (ii) after giving effect to the
consummation of the Sale of the Company, Dan Caruso is not the Chief Executive
Officer of the combined company resulting from such Sale of the Company.
“Marketable Securities” means securities of a class listed on a national
securities exchange or quoted on Nasdaq or a successor thereof (a) which the
holders thereof would have the right to sell in a Public Sale (whether pursuant
to Rule 144 or exercise of registration rights or otherwise) within 180 days
following their issuance to the holders, disregarding for this purpose any
lock-up agreements or other contractual restrictions on transfer and (b) which
can be reasonably expected to be able to be sold in Public Sales within 180 days
of their issuance without having any material adverse effect upon the market for
other securities of the same class.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint share company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Public Offering” means an underwritten public offering and sale of any common
ownership interest of the Company or any securities issued with respect to, or
in exchange for any common ownership interest of the Company pursuant to an
effective registration statement under the Securities Act.
“Public Sale” means any sale of securities registered pursuant to a registration
statement under the Securities Act or pursuant to the provisions of Rule 144 or
Rule 145 adopted under the Securities Act or any substantially equivalent sale
made in compliance with successor provisions of the federal securities laws and
regulations as amended.
“Qualified Public Offering” means a Public Offering after which the Company’s
common equity securities will be traded on a U.S. national securities exchange
or on the NASDAQ Stock Market.
“Sale of the Company” means any of the following: (a) a merger or consolidation
of the Company or its Subsidiaries into or with any other Person or Persons, or
a transfer of units in a single transaction or a series of transactions, in
which in any case the Members of the Company or the members of its Subsidiaries
immediately prior to such merger, consolidation, sale, exchange, conveyance or
other disposition or first of such series of transactions possess less than a
majority of the voting power of the Company’s or its Subsidiaries’ or any
successor entity’s issued and outstanding capital securities immediately after
such transaction or series of such transactions; or (b) a single transaction or
series of transactions, pursuant to which a Person or Persons who are not direct
or indirect wholly-owned Subsidiaries of the Company acquire all or
substantially all of the Company’s or its Subsidiaries’ assets determined on a
consolidated basis, in each case, other than (i) the issuance of additional
capital securities in a Public Offering or private offering for the account of
the Company or a (ii) a foreclosure or similar transfer of equity occurring in
connection with a creditor exercising remedies upon the default of any
indebtedness of the Company.

 

7



--------------------------------------------------------------------------------



 



“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of units entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity, a majority of the limited liability
company, partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing director or general partner of such limited
liability company, partnership, association or other business entity.
Section 10. Miscellaneous.
(a) Consent to Amendments. No modification, amendment or waiver of any provision
of this Agreement shall be effective against any party hereto unless such
modification, amendment or waiver is approved in writing by such party. No other
course of dealing between the Company and Employee or any delay in exercising
any rights hereunder will operate as a waiver by any of the parties hereto of
any rights hereunder.
(b) Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto whether so expressed or not. In addition to other transfer restrictions
set forth in this Agreement and the LLC Agreement, Employee may not transfer any
units purchased hereunder until the transferee of such units shall have agreed
in writing to be bound by the provisions of this Agreement affecting the units
so transferred.
(c) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

8



--------------------------------------------------------------------------------



 



(d) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.
(e) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement will
be by way of example rather than by limitation.
(f) Governing Law. ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE
STATE OF DELAWARE SHALL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT (AND THE SCHEDULE HERETO), EVEN THOUGH UNDER DELAWARE’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.
(g) Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
(h) Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, or (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:

 

9



--------------------------------------------------------------------------------



 



If to the Company to:
Communications Infrastructure Investments, LLC
400 Centennial Parkway, Suite 200
Louisville, CO 80027
Attention: Chief Financial Officer (CFO)
with a copy (which will not constitute notice to the Company) to:
Communications Infrastructure Investments, LLC
400 Centennial Parkway, Suite 200
Louisville, CO 80027
Attention: General Counsel
If to Employee to:
The address listed on the signature page hereto.
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
(i) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.
(j) Entire Agreement. Except as otherwise expressly set forth in this Agreement,
this Agreement and the other agreements referred to in this Agreement embody the
complete agreement and understanding among the parties to this Agreement with
respect to the subject matter of this Agreement, and supersede and preempt any
prior understandings, agreements, or representations by or among the parties or
their predecessors, written or oral, which may have related to the subject
matter of this Agreement in any way.
(k) Time is of the Essence. Time is of the essence for each and every provision
of this Agreement. Whenever the last day for the exercise of any privilege or
the discharge or any duty hereunder shall fall upon a day that is not a Business
Day, the party having such privilege or duty may exercise such privilege or
discharge such duty on the next succeeding day which is a Business Day.
* * * * *

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

                      COMPANY:    
 
                    COMMUNICATIONS INFRASTRUCTURE INVESTMENTS, LLC    
 
               
 
  By:   /s/ Scott Beer                       Name:   Scott Beer         Title:  
General Counsel    
 
                    EMPLOYEE:      
 
  /s/ David Howson                     David Howson    
 
                    Address:   8802 Lakeside Court    
 
          Boulder, Co 80301    

Communications Infrastructure Investments, LLC
Employee Equity Agreement Signature Page

 

 